Case 1:20-cv-00239-TFM-B Document 39 Filed 02/03/21 Page 1 of 1             PageID #: 628




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MICHAEL VAN DEELEN,                          )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )    CIV. ACT. NO. 1:20-cv-0239-TFM-B
                                              )
 BLOOMBERG, L.P., et al.,                     )
                                              )
        Defendants.                           )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this same date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED without prejudice

for improper venue.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 3rd day of February, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
